Milkey, J.
(concurring). I agree with the majority that “[w]e cannot vacate [the judgment] upon the basis of statistical arguments never submitted to [the trial judge] or to us.” Nevertheless, as explained infra, I have concerns about whether the Commonwealth’s use of statistical methods here was proper. I *450join in affirming the judgment only because the defendant failed to preserve the issue.1
The Commonwealth offered testimony that the weight of the “crack” cocaine exceeded the relevant statutory threshold for the crime charged, and that testimony was admitted without objection. Accordingly, there is no merit to the defendant’s claim that the evidence of weight was insufficient as a matter of law. See Commonwealth v. Farnsworth, 76 Mass. App. Ct. 87, 98-99 (2010). What the defendant really appears to be suggesting is that this evidence never should have been admitted because the Commonwealth had not established the reliability of the underlying extrapolation methods on which such evidence relied. Given that existing case law establishes that there is nothing inherently problematic about the use of such methods,2 it was incumbent on the defendant to bring a timely challenge to the particular manner in which the Commonwealth used them here. The defendant did not raise such concerns prior to trial, nor did he even object to the introduction of the weight testimony at trial. The issue therefore has been waived. Compare Commonwealth v. Fernandez, 458 Mass. 137, 149-150 (2010) (no error in judge declining to hold full hearing, pursuant to Commonwealth v. Lanigan, 419 Mass. 15, 25-26 (1994), regarding drug field test where defendant did not raise issue until day trial commenced).
To the extent that the defendant now argues that the introduction of the evidence was an error that caused a substantial risk of a miscarriage of justice, the defendant carries the burden of proof. See Commonwealth v. Robinson, 83 Mass. App. Ct. 419, 427 (2013). In my view, the defendant has not made — and cannot make — such a showing based on the current limited record.
*451Nevertheless, this case well illustrates some of the potential problems with the use of statistical methods.31 offer the following observations in order to ensure that my supporting affirmance of the judgment is not misunderstood, and to lend some clarity to how the underlying issues properly should be analyzed.4
According to the Commonwealth’s certificate of drug analysis, the total weight of the thirty-six individual chunks of crack cocaine amounted to 14.29 grams (which, when added to the undisputed weight of the larger chunk, yielded a total weight of 31.87 grams). The Commonwealth effectively treats the 14.29 figure as the actual weight of the crack cocaine as measured using statistical methods.5 This is inaccurate. Weighing all of the crack cocaine is the only means of actually measuring its total weight. The extrapolation method employed here does not measure the total weight; instead, it serves only to estimate that weight based on the assumption that the few samples the chemist chose are representative. Under elementary precepts of statistics, that estimate would be more or less reliable depending on such *452factors as the sample size employed, whether the selection of the samples was actually random (or instead infected by selection bias), and the extent of variation among the weight of the sampled population. See generally Witte & Witte, Statistics §§ 12.4-12.5 (9th ed. 2010). Statisticians typically express the degree of comfort that such estimates provide through concepts such as “confidence levels.” Id. at § 12.4.
The 14.29-gram figure came in evidence unadorned by any explanation of its statistical reliability in the particular circumstances. The algorithms and underlying assumptions upon which the figure is based were not revealed, and the computer program that the analyst used to generate the estimate was treated as a so-called “black box.”6 The absence of any explanation of the validity and the meaning of the Commonwealth’s estimate renders it difficult for a lay fact finder to evaluate the import of this evidence. In such circumstances, there is a danger that the fact finder simply will accept the estimated weight without appropriate scrutiny. Cf. Commonwealth v. Ferreira, 460 Mass. 781, 785 (2011) (substantial risk of miscarriage of justice where “[t]he apparent simplicity of the mathematics belies the complexity of the conclusion regarding the probability of an accurate identification, and conceals the assumptions implicit in the conclusion”).
In addition, there are at least two factors here that raise some particular concern about the appropriateness of relying on extrapolation methods. One involves lingering questions about whether the four samples were in fact randomly chosen.7 The other involves the degree of variability among the samples.8 *453Because of such concerns, I do not believe that we can say that the Commonwealth’s invocation of its statistical methods was proper.9

I concur in the majority’s analysis of the constructive possession issue with one qualification. In light of the current ubiquity of cellular telephones, I believe it is time for an appellate court to acknowledge that the mere presence of a single cellular telephone in a defendant’s possession is of no appreciable inculpatory value. There was no evidence that the cellular telephone here was a disposable telephone (commonly known as a “burner”).


See, e.g., Commonwealth v. Johnson, 410 Mass. 199, 200-201 & n.l (1991); Commonwealth v. Shea, 28 Mass. App. Ct. 28, 33 (1989); Commonwealth v. Coplin, 34 Mass. App. Ct. 478, 485 (1993).


The current case law tends to mask these issues by treating the use of representative sampling the same regardless of whether the testing being done goes to the weight or the identity of the drugs. Compare Commonwealth v. Shea, 28 Mass. App. Ct. 28, 33 (1989) (approving use of sampling to prove that all nine packets contained cocaine), with Commonwealth v. Coplin, 34 Mass. App. Ct. 478, 485 (1993) (relying on Shea to approve estimation of total weight of 174 packets of cocaine). The analogy breaks down under scrutiny. There are commonsense reasons to assume that similar looking, similarly packaged substances found on someone are likely the same substance, a conclusion that does not rely on unvoiced statistical analysis.


The majority protests that, by including analysis that is not argued “in the parties’ briefs or the record appendix,” I “outdistance the supply lines provided by the work of the parties’ attorneys and the trial judge.” Ante at 449. Such statements suggest that the issues flagged here are fundamentally different from those raised by the defendant. That is inaccurate. Indeed, the majority notes that the defendant at trial “questioned the validity of extrapolated measurement on the ground of the allegedly disparate sizes of the packaged crack cocaine units.” Ante at 446. To be sure, the defendant, both below and on appeal, exhibited a less than full understanding of the specific nature of the potential problems here (a shortcoming shared by the Commonwealth). There is nothing inappropriate about trying to shed some light on how such issues properly should be examined based on elementary precepts of statistics.


There are similar intimations by the majority. See ante at 443 & 446 (referring to the Commonwealth’s computer program as “producing] an aggregate net weight,” and referring to extrapolation as a “method of computation”).


In response to a question whether she took “the average [weight] and multiplied] that average by thirty-six,” the chemist stated that the computer software does that “more or less.” She also stated that the program “extended] a standard deviation,” without further explanation.


Although the chemist characterized the samples she selected as “random,” she agreed with defense counsel’s characterization that her use of the term “random” means, “[Y]ou look[ed] at them and said, ‘I will take this one, I will take this one, I will take this one.’ ” There was no testimony that the laboratory had instituted measures to ensure that sample selection was in fact randomly generated.


The chemist characterized the thirty-six packets as being “pretty consistent in size,” and she offered that this was why she “considered them one batch of thirty-six.” In fact, the results showed a fairly significant amount of variation *453in the weight of the “randomly" chosen packets, with the four samples weighing .2 grams, .3944 grams, .445 grams, and .53 grams. Thus, the crack cocaine in the largest packet sampled weighed more than two and one-half times that in the smallest packet sampled. To place these figures in context, the thirty-six packets would reach the requisite statutory threshold (in combination with the larger chunk of crack cocaine) if they averaged at least .29 grams each. Notably, a police witness testified that the bags found were packaged for sale at different prices. Therefore, the pronounced variation among the bags is hardly surprising.


To the extent that the majority concludes that the Commonwealth has demonstrated that the use of statistics was proper here, I respectfully disagree that we are able to offer such assurances on the current record. Of course, as the majority observes, there are undoubtedly many situations where the Commonwealth could rely on representative sampling without invoking rigorous statistical analysis. Ante at 448. However, it is far from clear that this is one of them. Although the trial judge had the thirty-six packets of crack cocaine before him, it does not appear that he was even in a position to identify which four of the packets actually had been weighed (the individual packets do not appear to be marked and the chemist did not point out which ones were sampled). Without an established benchmark, trying to estimate the weight of the packets by “eyeballing" them would be, at a minimum, difficult. See Commonwealth v. Montoya, 464 Mass. 566, 574-575 (2013). Contrast Commonwealth v. Connolly, 454 Mass. 808, 831-832 (2009) (in case that did not rest on statistical extrapolation, jury could determine that “large, hard ball” of cocaine weighed more than four ounces, and hence more than one hundred grams).